HOUSING AUTHORITIES ACT — APPROVAL OF PROJECT — IMPLEMENTATION The Oklahoma Housing Authorities Act requires a public hearing with the members of the authority and the governing board in attendance to consider any proposed project requiring construction, etc. of more than twenty (20) new housing units and the approval of a majority of the members constituting both bodies is a condition precedent to the implementation of any such project. This hearing or joint meeting cannot be circumvented by a meeting to determine the number of housing units generally needed in the community.  The Attorney General has had under consideration your letter of April 2, 1970, wherein you ask: "Does the present housing act require the joint meeting of the governing body and housing authority on each project or can this be circumvented by having a meeting to determine the number of units generally needed in the community." Your attention is directed to 63 O.S. 1061 [63-1061] (1969), which in relevant part provides: "Every authority shall have all powers necessary or convenient to carry out and effectuate the purposes and provisions of this act, including the following powers in addition to others herein specifically granted.  "Within its area of operation: to prepare, carry out, and operate projects and to provide for the acquisition, construction, reconstruction, improvement, extension, alteration or repair of any project or any part thereof. Provided, however, that a public hearing to consider a proposed project requiring construction, purchasing, leasing, or renting of more than twenty (20) new housing units shall be held together by the authority and governing body, and any such project must be found to be in the public interest by a majority of the members constituting said authority and a majority of the members constituting said governing body as a condition precedent to the implementation of any such project. Notice of the public hearing required by this provision shall be given by publication in a newspaper of general circulation within the jurisdiction of the authority at least ten (10) days and not more than thirty (30) days prior to said hearing." It is the opinion of the Attorney General your question be answered as follows: The Oklahoma Housing Authorities Act  63 O.S. 1051 [63-1051] and 63 O.S. 1082 [63-1082] (1969) requires a public hearing with the members of the authority and the governing board in attendance to consider any proposed project requiring construction, etc., of more than twenty (20) new housing units and the approval of a majority of the members constituting both bodies is a condition precedent to the implementation of any such project. This hearing or joint meeting cannot be circumvented by a meeting to determine the number of housing units generally needed in the community.  (W. J. Monroe)